MOSER LAW FIRM, P.C.
Steven John Moser (SM6628)
5 E. Main Street
Huntington, N.Y. 11743
Telephone (516) 671-1150
smoser@moseremploymentlawcom

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DERELL MEYNARD, individually and on behalf of all
others similarly situated,                                        18-CV-00086(SJF)(AKT)

                                               Plaintiffs,        NOTICE OF MOTION
                                                                  FOR LEAVE TO AMEND
                           -against-                              COMPLAINT

WHOLE FOODS MARKET GROUP, INC.

                                               Defendants.


       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of Plaintiffs’

Motion to Amend the Complaint, the proposed First Amended Complaint annexed hereto as

Exhibit 1 and dated October 21, 2020, and the Declaration of Steven John Moser in support

hereof, Plaintiff will move this Court, before the Honorable Sandra J. Feuerstein, United States

District Judge, pursuant to Rules 15 and 21 of the Federal Rules of Civil Procedure, on a date to

be set by the Court, for an order permitting the service and filing of the First Amended

Complaint.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b) of the

Eastern District of New York, answering papers, if any, are to be served two weeks after receipt

of the moving papers on this motion, with reply papers, if any, to be served one week later.

Dated: Huntington, New York
       October 21, 2020




                                               -1-
                                                       Respectfully Submitted,
                                                       MOSER LAW FIRM, P.C.



                                                       By:
                                                       Steven John Moser (SM1133)
                                                       5 E. Main Street
                                                       Huntington, New York 11743
                                                       Tel: (516) 671-1150

---------------------------------------------------------------------------------------------------------------------
                                        CERTIFICATE OF SERVICE

        I hereby certify under the penalty of perjury that I served the foregoing Notice of Motion
Memorandum in Support thereof, and Declaration of Steven J. Moser in support thereof, with all
exhibits, upon counsel for Whole Foods Market Group, Inc. on October 21, 2020 by emailing
same to the following email addresses:

         Christopher Pardo:         CPardo@hunton.com
         Anna Rothschild:           ARothschild@hunton.com

Dated: Huntington, New York
       October 21, 2020


                                                      Steven John Moser




                                                        -2-
